DETAILED ACTION
Acknowledgements
In the reply filed February 25, 2022, the applicant amended claims 1, 4, 5, and 12.
The applicant cancelled claim 11. 
The applicant added claim 21. 
Currently claims 1-10 and 12-21 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claim 1, line 6 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear what the term “optical” means in claim 10, as this could refer to a sensor capable of transmitting image data or a sensor that relays its data via fiber optical means. 
The term “proximate” in claim 12, line 7 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-9 and 12-16, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murphy (U.S. Pub. No. 2021/0095540).
Regarding Claim 1, Murphy discloses a system for aligning one or more connections between a tubing hanger (40) and a subsea assembly, comprising: 
(a) an orientation spool adaptor having one or more position sensors (83), which generate at least one signal; 
(b) an orientation helix (20) disposed inside an inner circumferential surface of the orientation spool adapter (10), wherein the one or more position sensors (83) are disposed proximate an inner diameter of the orientation helix (20); 
(c) an orientation key (18) disposed on a tubing hanger running tool (50) and adapted to couple the orientation helix (20) and to the tubing hanger (40); and 
(d) a controller (ROV: Paragraph [0020]) in communication with the one or more position sensors (83).
Regarding Claim 2, Murphy discloses the system according to claim 1, wherein the one or more position sensors (83) detect information about the installation of the tubing hanger (40) by generating the at least one signal (Paragraph [0027]).
Regarding Claim 3, Murphy discloses the system according to claim 1, wherein the one or more position sensors (83) detect an orientation of the tubing hanger (40) as the orientation key (18) and the orientation helix (20) engage to rotate the tubing hanger (40) to a position defined by the one or more position sensors (83)(Paragraph [0044]).
Regarding Claim 4, Murphy discloses the system according to claim 1, wherein the controller (ROV: Paragraph [0020]) is connected to a user interface for conveying real-time feedback of the at least one signal (Paragraph [0020]: visual observation using ROV).
Regarding Claim 5, Murphy discloses the system according to claim 1, wherein the at least one signal comprises information about at least one of orientation, location, and speed of the tubing hanger (40)(Paragraph [0020], [0027], [0044])).
Regarding Claim 6, Murphy discloses the system according to claim I, wherein the controller (ROV: Paragraph [0020]) operates the one or more position sensors (83) to detect the orientation of the tubing hanger (40) (Paragraph [0020], [0027], [0044])).
Regarding Claim 7, Murphy discloses the system according to claim I wherein the orientation spool adaptor is connected to a wellhead (85) via a wellhead connector (Figure 9: elements between 10 and 85).
Regarding Claim 8, Murphy discloses the system according to claim I wherein the one or more connections of the tubing hanger (40) are aligned within a wellhead (85).
Regarding Claim 9, Murphy discloses the system according to claim I wherein the one or more connections of the tubing hanger (40) are aligned within a horizontal tree (Paragraph [0050]).
Regarding Claim 12, Murphy discloses a method for aligning one or more connections of a tubing hanger (40) and a subsea assembly, comprising: 
(a) lowering the tubing hanger (40)
(b) coupling the tubing hanger (40) to an orientation helix (20) via an orientation key (18), wherein the orientation helix (20) is coupled to an orientation spool adapter (10); 
(c) obtaining information about the tubing hanger (40) using at least one signal generated by at least one position sensor, wherein the at least one position sensor is disposed proximate an inner diameter of the orientation helix (20) (Paragraph [0020], [0027], [0044])); and 
(d) rotating the tubing hanger (40) using the orientation helix (20) until the one or more connections of the tubing hanger (40) are oriented to a position defined by the at least one position sensor.
Regarding Claim 13, Murphy discloses the method of claim 12 further comprising connecting the orientation spool adaptor to a wellhead (85) via a wellhead connector (Figure 9: elements between 10 and 85).
Regarding Claim 14, Murphy discloses the method of claim 12 further comprising sending real-time feedback of the obtained information about the tubing hanger (40) to a controller (ROV: Paragraph [0020]).
Regarding Claim 15, Murphy discloses the method of claim 12 further comprising obtaining information about at least one of orientation, location, and speed of the tubing hanger (40) (Paragraph [0020], [0027], [0044])).
Regarding Claim 16, Murphy discloses the method of claim 12 further comprising obtaining information about a rotational orientation of the tubing hanger (40) (Paragraph [0020], [0027], [0044])).
Regarding Claim 19, Murphy discloses the method of claim 12 wherein rotating the tubing hanger (40) to the defined position comprises, orienting the tubing hanger (40) in a wellhead (85)(Paragraph [0026]).
Regarding Claim 20, Murphy discloses the method of claim 12 wherein rotating the tubing hanger (40) to the defined position comprises, orienting the tubing hanger (40) in a horizontal tree (Paragraph [0050]) (Paragraph [0026]).
Regarding Claim 21, Murphy discloses the system according to claim 1, wherein the orientation key (18) is spring-loaded (Paragraph [0030]) and biased in a radially outward direction to engage the orientation helix (20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy.
Regarding Claim 10, Murphy discloses the system according to claim 1, but does not disclose wherein the one or more position sensors (83) comprise one or more optical sensors.
Examiner takes official notice that it is old and well known to use fiber optics as a means of transmitting data from downhole sensors to remote locations within subsea well systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized such fiber optics as the means by which the signal from the position sensors of Murphy is relayed to the ROV and on to the surface. 
Regarding Claim 17, Murphy discloses the method of claim 12 but does not disclose further comprising calibrating the at least one position sensor before lowering the tubing hanger (40).
Examiner takes official notice that it is old and well known to examine and test downhole and subsea sensors before emplacement in order to avoid the need for expensive retrieval that would need to occur if defects or misalignment are discovered afterward.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have calibrated the sensor of Murphy before lowering of the tubing hanger.
Regarding Claim 18, Murphy discloses the method of claim 12 further comprising allowing for at least one of a flowline line, jumper, the orientation spool adapter (10), or another wellhead component (tree) to be correctly made up (Paragraph [0026]), but does not disclose calibrating the at least one position sensor to the position defined by the at least one position sensor.
Examiner takes official notice that it is old and well known to examine and test downhole and subsea sensors before emplacement in order to avoid the need for expensive retrieval that would need to occur if defects or misalignment are discovered afterward.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have calibrated the sensor of Murphy before lowering of the tubing hanger.

Response to Arguments
Applicant’s arguments with respect to claima 1-10 and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679               

/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679